OPINION OB’ THE COURT BY
PERRY, J.
The decision appealed from was rendered September 30, 1909, and a decree thereon entered October 19. The petition for a writ of error was tiled December 9 following, and the writ issued December 23. The twenty days allowed by Rule 2 of this court for filing the necessary papers expired January 12, 1910, and on the day following the appellees moved to dismiss the writ for lack of prosecution, the record not having been sent up in obedience to the writ.
The only excuse suggested for noncompliance with the writ is the failure of the stenographer to furnish a transcript of the evidence. It is not clear from the record now before us that the appellant has at any time obtained from the trial court a direction to the stenographer to prepare and furnish the desired transcript. There are indications that such direction was obtained on of about December 29, 1909. Assuming the latter to be the fact, the order was not obtained within fhe time allowed by the rule and the lack of a transcript cannot, therefore, excuse the delay in sending up the record.
The appellees’ motions to dismiss the writ .are granted.